TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00555-CV


                                In re Joseph Pasquale DeSimone


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Joseph Pasquale DeSimone has filed a petition for writ of mandamus

seeking relief from a temporary order rendered in a suit affecting the parent-child relationship

(SAPCR) requiring him to pay $108,744.25 in interim attorney’s fees to the attorney for

real party in interest Candyce Zook. See Tex. Fam. Code § 109.001(a)(5). A party seeking

mandamus relief has the burden of providing this Court with a sufficient record to establish

his right to such relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); see Tex. R.

App. P. 52.7(a) (providing that mandamus record must contain, among other things, “properly

authenticated copies” of “any exhibits offered in evidence”).

               This record does not meet the requirements of Rule 52.7; therefore, this Court

lacks a record sufficient to assess the right to mandamus relief. We accordingly deny relief.

See Tex. R. App. P. 52.8(a).1




       1
        We dismiss as moot DeSimone’s “Emergency Motion to Stay Deadline to Pay Interim
Attorney’s Fee Award.”
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 26, 2022




                                               2